Per Curiam.

There was a sharp conflict of evidence as to how the accident to the plaintiff happened. She and her sister both swear that the plaintiff had started to board the car, which was an open one, and had gotten on to the running hoard or step with both feet, holding the stanchion with one hand, before the car began to move. If this he so, the conductor should have given her time to reach a 'place of safety before starting the car. It is true that the plaintiff’s story is supported only by herself and her sister, while the defendant’s theory that she attempted to hoard the car after it had started is supported by two apparently disinterested passengers, in addition to the conductor. The witnesses for the defense are not altogether agreed as to the details of the occurrence, while the plaintiff and her sister tell consistent stories and are not in the least shaken on cross-examination. We see no reason to reverse the justice’s determination on the facts. The plaintiff was allowed to testify how much she earned as wages. .The defendant objected on the ground that she had not *294sued for loss of wages. Her complaint alleges that she “ was prevented from attending to her duties as a manufactory employee.” We think that this was equivalent to an allegation that she suffered a loss of wages.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.